On October 28, 1988, this court indefinitely suspended respondent from the practice of law, but suspended discipline, placed respondent on probation for a period of two years with specific conditions of supervision, and appointed the Honorable Leighton A. Fossey to supervise respondent during his probation. In re Jantz, 243 Kan. 770, 763 P.2d 626 (1988).
On October 24, 1990, this court extended respondent’s probation for a period of one year under -the same conditions upon the recommendation of Judge Fossey and the disciplinary administrator, pursuant to Supreme Court Rule 203(a)(5) (1991 Kan. Ct. R. Annot. 143). In re Jantz, 247 Kan. 323, 799 P.2d 475 (1990).
This court finds that the disciplinary administrator has filed a second report verifying that respondent has fully complied with all conditions imposed upon him by this court and joins in the recommendation of the Honorable Leighton A. Fossey that respondent be discharged from probation.
It Is Therefore Ordered that respondent is discharged from probation and from any further obligations in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.
Dated this 24th day of June, 1992.